Gorski and Lawton, JJ.
(dissenting). We respectfully dissent and vote to affirm the order denying defendant’s motion for summary judgment dismissing the complaint. Although we agree with the majority that defendant met its initial burden by establishing its entitlement to judgment as a matter of law, we disagree with the majority that plaintiff failed to raise a triable issue of fact.
In opposition to the motion, plaintiff submitted the affidavit of an engineer who determined that the shoulder of the road on which this one-vehicle accident occurred was improperly constructed inasmuch as the proper subbase was not prepared and the shoulder was not properly compacted. The expert stated that a “loose * * * [or] weak * * * shoulder is unacceptable in the industry because it * * * is a safety hazard.” The deposition testimony of plaintiff indicated that, when his vehicle left the roadway and went onto the shoulder, “[t]he side of the road” “gave way” “like * * * a blowout” and he couldn’t “bring the wheel back on the pavement.” Plaintiff therefore was unable to avoid the utility pole at the edge of the shoulder.
In Pontello v County of Onondaga (94 AD2d 427, lv dismissed 60 NY2d 560), this Court reversed an order granting defendant county’s motion seeking summary judgment dismissing the complaint. This Court determined in Pontello (supra at 429) that plaintiff raised an issue of fact by submitting the affidavit of a civil engineer who stated that a “ ‘narrow, loose, crumbly shoulder immediately adjacent to the open ditches and unmarked culverts, together with the lack of illumination and warning signs, made it probable that any vehicle leaving the *807road * * * would fall into the ditch rather than recovering.’ ” This Court determined that, “[w]hile the existence of the alleged defective shoulder here did not cause plaintiffs car to leave the highway, there is an issue of fact as to whether the condition of the shoulder was defective and played an effective role in producing” the death of plaintiffs decedent (Pontello v County of Onondaga, supra at 432). We conclude that here, as in Pontello (supra at 432), “[t]here is a reasonable view of the evidence upon which to assess liability, and summary judgment [is] not warranted.” In our view, plaintiff has submitted proof from which a jury could find that defendant did not exercise reasonable care in the construction of the shoulder, rendering the shoulder “loose” or “weak,” and that defendant failed to provide an appropriate recovery area for vehicles in accordance with industry standards. Present — Hayes, J.P., Scudder, Bums, Gorski and Lawton, JJ.